Citation Nr: 0818493	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury with facets and scar tissue formation (claimed as 
spinal curvature).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
residuals of a back injury claimed as spinal curvature.

In the veteran's August 2003 substantive appeal he requested 
a hearing before the Board to be held at his local RO.  The 
veteran, through his authorized representative, withdrew his 
request in April 2008.  As such, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

An injury during service, diagnosed as lumbosacral strain, 
was acute and transitory and is noted to have resolved 
without residual disability.  The veteran's current back 
disability began many years after service and is not shown to 
have been caused by any incident of service.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service.  
38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in January 2002, November 2005, and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the March 2006 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records, private treatment records, and 
Social Security disability records.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant. See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 U.S.C.A. § 3.303(b).  The chronicity 
provision of 38 U.S.C.A. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has a back disability (spinal 
curvature) that is related to military service.  The Board 
has considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service treatment records show that upon entering active duty 
service, the veteran denied any prior back trouble or 
recurrent back pain.  (See Screening Physical Examination 
Report and Report of Medical History, both dated in February 
1978).  Records show that in April 1979, the veteran reported 
a history of low back pain that had been present for five 
days.  Upon objective examination, there was no decreased 
range of motion, scoliosis, lordosis, abnormal straight leg 
raise or any other abnormality.  The clinical assessment was 
"low back pain."  Another clinical record, dated in August 
1979, reveals that the veteran complained of low back pain of 
two week's duration, secondary to heavy lifting.  Again, upon 
objective examination there were no noted deformities, with 
the exception of "tender paraspinal muscle."  The veteran 
was given a temporary profile against lifting more than 5 
pounds.  

A clinical note dated two weeks later shows the veteran still 
had low back pain.  He indicated that he had been moving 
furniture on the job.  There was no radicular pain into the 
lower extremities.  X-rays were negative.  Upon observation, 
the veteran displayed a full range of motion in the trunk.  
Strength and deep tendon reflexes were normal.  Straight leg 
raise was positive at 60 degrees (back pain) and the 
lumbosacral paravertebral spine was tender, without spasm.  
The clinical diagnosis was "lumbosacral strain."  The 
veteran was seen in the physical therapy clinic and given 
heat and home exercise instructions.

Finally, in November 1980, the veteran presented to the aid 
station for a complaint of a two-day old back injury that 
occurred due to lifting.  Upon observation, the back, 
shoulders, and hips appeared normal.  The veteran had a full 
range of motion.  Deep tendon reflexes were bilaterally 
symmetrical.  Straight leg raising was positive at 80 
degrees.  The note reflects a finding of "paraspinal 
nerve."  The service treatment records contain no other back 
complaints or diagnoses and there is no record of a 
separation examination.

The first post-service evidence of record showing treatment 
for a back problem is in November 1996; at least 16 years 
after the veteran's separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Private medical records from the office of Dr. D. and Dr. H. 
reveal that the veteran first presented for treatment related 
to a back problem, in November 1996.  At that time, the 
veteran complained of persistent low back pain and indicated 
that he had fallen 9 feet off of a wall in October 1996, 
while at his place of employment.  The veteran told the 
physicians that he was initially knocked unconscious for 5 
minutes, but was then able to get up.  He noted that he was 
able to do fairly well until he started to ache all over, 
especially in his low back and his neck.  He was evaluated in 
the emergency room and was released.  Since that time, the 
veteran reported that he had had continued pain in his low 
back and neck.  Following a physical examination, Dr. D. 
provided a diagnosis of persistent low back pain status post 
fall; persistent neck pain status post fall; neurologically 
intact.

Additional notes from Dr. H. show continued treatment for 
neck, hip and low back pain up through 2004.  In the clinical 
notes related to such treatment, Dr. H. indicated that the 
low back pain, which has been present for many years, is 
status post the fall from the wall in 1996.  In a written 
opinion dated in May 2006, Dr. H. noted that the veteran had 
a problem with low back strain while he was in the service.  
Dr. H. also noted that the veteran was 22 years old at the 
time.  He indicated that "there would be no connection 
between this lifting injury and his current medical 
condition."  Dr. H. noted that the veteran had been given a 
muscle relaxant at the time and apparently the discomfort 
went away fairly rapidly.

The claims file contains private treatment records from 
several private physicians, who have treated the veteran for 
back pain, and hip and neck pain (and several other health 
concerns), are contained in the claims file.  It is noted, 
however, that aside from showing clinical treatment and 
diagnostic evaluations for several disorders, none of the 
physicians provided pertinent opinions regarding the etiology 
of the veteran's current low back disability.  Therefore, it 
is not necessary to go into significantly detailed discussion 
of these records.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

The claims file also contains treatment records provided in 
connection with the veteran's disability application with the 
Social Security Administration (SSA).  These records show a 
long-history of treatment for chronic back pain (in addition 
to right shoulder and neck pain) including physical therapy, 
injections, and chiropractic surgery since 2000.  Notably, 
these records show that at times over the years the veteran 
provided varying accounts of the injuries sustained to his 
back to various medical providers.  They also reveal a second 
injury to the veteran's low back in 2004.  An emergency room 
report dated in August 2004 shows a diagnosis of "acute back 
strain" following a motor vehicle accident, in which the 
veteran rear-ended another vehicle.  

While the SSA records contain several treatment records from 
various physicians, there is only one opinion therein, which 
specifically addresses the etiology of the veteran's current 
back disability.  This opinion was provided in a June 2002 
letter written by Dr. H., and addressed to an attorney who, 
at the time, was assisting the veteran with a worker's 
compensation claim related to his fall.  In that letter, Dr. 
H. opined that the veteran's chronic recurrent back pain was 
primarily and secondarily due to a fall sustained in October 
1996.  He noted further that X-rays and MRIs had not been 
helpful in determining the exact source of his pain.

Based upon a careful review of the evidence, the Board finds 
service connection for a low back disability, claimed as 
spinal curvature, is not warranted.  The Board observes that 
while service treatment records show the veteran was 
diagnosed with lumbosacral strain secondary to lifting heavy 
items in 1979, the evidence as a whole provides no continuity 
of symptomatology of a chronic back disability since service.  
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 
(1991).  In other words, there is no indication in the file 
that the veteran sought treatment for back pain or that he 
had continued problems with his back after separating from 
active duty in 1981.  Moreover, there is no specific 
indication from a competent medical source that any low back 
complaints during the veteran's period of service, including 
the lumbosacral strain noted therein, may be reasonably 
associated with the back disability which manifested many 
years later.  Rather the evidence suggests the opposite.  

The Board notes initially that the evidence reflects that the 
veteran has had at least two injuries involving his low back 
since leaving military service.  The Board finds that the 
intervening work-related back injury, along with the absence 
of evidence of treatment since leaving active duty service 
and prior to 1996, suggests that the current low back 
disability was not incurred in or aggravated by military 
service.

In addition, there are two medical opinions in the file (from 
Dr. H.) that establish a causal nexus between the current 
back disability and at least one of those intervening 
injuries.  In this regard, the Board notes that the veteran's 
long-time treating physican, Dr. H. clearly stated in his 
written opinions dated in June 2002 and May 2006, that the 
veteran's current low back disability is related to work-
related fall in 1996; and not the lifting injury noted during 
military service.  

The credibility and weight to be attached to such opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  To that 
end, the Court has provided extensive guidance for weighing 
medical evidence.  It has been held, that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Rather, the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  In other words, an evaluation of the 
probative value of a medical opinion is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusions reached.  See Sklar v. Brown, 5 Vet. App. 140 
(1993). 

In this regard, the Board finds that the opinion provided by 
Dr. H. to be competent and probative.  Dr. H. is a board 
certified an orthopedic surgeon, who examined the veteran 
shortly after the incident in 1996, and is quite familiar 
with the veteran's case as he has been involved with the 
veteran's back pain treatment since that time.  There is no 
other medical opinion in the record to refute this opinion on 
etiology.

The veteran has alleged that his back disability and had its 
onset during his period of service.  Notwithstanding this 
allegation, the veteran, as a layman, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
current disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge."  Thus, as the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a back injury with facets 
and scar tissue formation (claimed as spinal curvature) is 
denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


